UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SHARLENE TRUSTY,                          
                   Plaintiff-Appellant,
                 v.
STATE OF MARYLAND; UNIVERSITY OF                   No. 01-2068
MARYLAND, at Baltimore; JANE
LEWIS; JEAN SCOTT; ROBIN NICHOLS,
              Defendants-Appellees.
                                          
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                       (CA-00-1819-AMD)

                      Submitted: January 31, 2002

                      Decided: February 20, 2002

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Robin R. Cockey, COCKEY, BRENNAN & MALONEY, P.C., Salis-
bury, Maryland, for Appellant. J. Joseph Curran, Jr., Attorney General
of Maryland, Mark J. Davis, Assistant Attorney General, Baltimore,
Maryland, for Appellee.
2                  TRUSTY v. STATE   OF   MARYLAND
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Appellant Sharlene Trusty appeals the district court’s order grant-
ing summary judgment to the Appellees on her racial discrimination
claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A.
§§ 2000e to 2000e-17 (West 1994 & Supp. 2001), 42 U.S.C. § 1981
(1994), and 42 U.S.C.A. § 1983 (West Supp. 2001). We affirm.

   This court reviews de novo a district court’s order granting sum-
mary judgment and construes the facts in the light most favorable to
the nonmoving party. Scheduled Airlines Traffic Offices, Inc. v.
Objective, Inc., 180 F.3d 583, 590-91 (4th Cir. 1999). Summary judg-
ment is appropriate when no genuine issue of material fact exists and
the moving party is entitled to judgment as a matter of law. Fed. R.
Civ. P. 56(c). Once the moving party discharges its burden by show-
ing there is an absence of evidence to support the nonmoving party’s
case, Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986), the nonmov-
ing party must come forward with specific facts showing there is a
genuine issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986). Summary judgment will be granted
unless a reasonable jury could return a verdict for the nonmoving
party on the evidence presented. See Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 247-48 (1986).

   Trusty, who is African-American, alleges that although she per-
formed supervisory and training functions, she received a lower job
classification and a lower rate of pay in comparison to Caucasian
employees she claims to have supervised. To establish a prima facie
case of discrimination in pay Trusty must show: (1) she is a member
of a protected class; (2) she is as qualified as employees not of the
protected class; and (3) she was paid less than other comparably qual-
ified employees. See Bazemore v. Friday, 751 F.2d 662, 670 (4th Cir.
1984), aff’d in part, rev’d in part on other grounds, 478 U.S. 385
(1986) (per curiam).
                     TRUSTY v. STATE   OF   MARYLAND                    3
   As found by the district court, Trusty cannot establish a prima facie
case because she and a particular Caucasian employee she claimed to
supervise, Helen Kelm, were not "similarly situated." Even if Trusty
established a prima facie case for disparate treatment due to racial dis-
crimination, Trusty cannot rebut her employer’s legitimate, non-
discriminatory reason for hiring Kelm at a higher pay rate and job
classification. Similarly, the district court properly concluded that
Trusty failed to adduce evidence supporting her claim that she func-
tioned as a supervisor. Because Trusty has not shown the University’s
actions were a pretext for intentional discrimination, see Reeves v.
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147-48 (2000), we
conclude the district court did not err in granting summary judgment
in favor of the Appellees.

   To the extent that Trusty asserted a hostile work environment
claim, Trusty presented no facts to support such a claim. Trusty’s
wholly conclusory allegations concerning an alleged hostile work
environment are neither severe nor pervasive enough to support a via-
ble claim.*

   Accordingly, we affirm the district court’s order. We dispense with
oral argument, because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                             AFFIRMED

   *To determine whether the harassment is severe enough to create a
hostile work environment, a court should consider: (1) the frequency of
the discriminatory conduct; (2) its severity; (3) whether it is physically
threatening or humiliating, or a mere offensive utterance; (4) whether it
unreasonably interferes with an employee’s work performance; and (5)
whether it resulted in psychological harm. Harris v. Forklift Sys., Inc.,
510 U.S. 17, 23 (1993); Conner v. Scharader-Bridgeport Int’l, Inc., 227
F.3d 179, 193 (4th Cir. 2000).